Case 1:19-cv-01197-LO-TCB Document 6 Filed 09/19/19 Page 1 of 2 PageID# 103




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


                                                       )
 UNITED STATES OF AMERICA,                             )
                                                       )
                        Plaintiff,                     )
                                                       )
                V.                                     )       Case No. 1 :I 9-cv-1197-LO-TCB
                                                       )
 EDWARD SNOWDEN,                                       )
                                                       )
                        Defendant,                     )
                                                       )
 and                                                   )
                                                       )
 MACMILLAN PUBLISHERS INC., et al.,                    )
                                                       )
                        Relief-Defendants.             )


                                              ORDER

         Upon consideration of Plaintiff's Motion for Alternative Foreign Service Pursuant to

 Rule 4(t)(3), it is hereby

         ORDERED that Plaintiff's motion is GRANTED; and it is further ORDERED as follows:

         1. Plaintiff shall effectuate service of the Summons and Complaint on Defendant

             Edward Snowden by serving those documents, in a manner consistent with Fed. R.

             Civ. P. 4, on one or more of the following individuals/entities:

             a. Mr. Ben Wizner, Director of the American Civil Liberties Union's Speech,

                 Privacy, and Technology Project; and/or

             b. Macmillan Publishers, Inc., a company located in New York, NY; and/or

             c. Freedom of the Press Foundation, an organization located in San Francisco, CA.
Case 1:19-cv-01197-LO-TCB Document 6 Filed 09/19/19 Page 2 of 2 PageID# 104
